FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Responses dated 06/14/2021, Applicant amended Claims 1, 2, 5 and 6, cancelled claims 3-4, added claims 7-9, and argued against all objections and rejections previously set forth in the Office Action dated 03/31/2021.
Based on the amendments to claims 1 and 2, the claim interpretation under 35 U.S.C 112(f) to those claims previously set forth are withdrawn.
Based on the amendments to 5 and 6, the rejections of claims 5 and 6 under 35 U.S.C. 101, for those claims previously set forth are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. US 2007/0299577 A1, published 12/27/2007, hereinafter “Hattori” in view of Powell et al.  US 2011/0119614 A1, published 05/19/2011, hereinafter “Powell”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1:
Hattori discloses an information processing system comprising: 
a processor programed to
manage a first identifier (main vehicle), a second identifier (sub vehicle) and a third identifier (user info), the first identifier being an identifier by which a first vehicle is uniquely identified, the first vehicle including a first device with which a first function related to vehicle driving is operated ([0047] [0058] – main vehicle function data storage unit), the 
manage specification information indicating each specification of the first function, the second function, the first device and the second device ([0060]-[0068]); 
compare the specification of the first operation unit and the specification of the second device, based on the specification information, the first identifier, the second identifier and the third identifier, and that pinpoints a device for which a specification of a function is common and a specification of the device is different before and after the switching from the first vehicle to the second vehicle ([0059] [0062] – functional differences program); and 
provide assist information based on information relevant to the pinpointed device having the different specification, the assist information being information by which an operation of the pinpointed device is assisted ([0062] [0065]).

Powell discloses a method of providing assist information to a user of a vehicle.  Powell teaches provides the assist information by which the operation of the operation unit is assisted, to a portable terminal of the user that switches from the first vehicle to the second vehicle, when a certain or higher acceleration is detected in the portable terminal ([0012]-[0016] – restricted information).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have altered the assist information disabling of Hattori with the restricted state of Powell to allow the user to still obtain pertinent assist information with minimal distraction when at high speeds.
 
Claim 2:
Hattori in view of Powell teaches wherein: the specification difference pinpointing unit pinpoints a function for which a specification of an operation unit is common and a specification of the function is different before and 
the assist information providing unit provides assist information based on information relevant to the pinpointed function having the different specification instead of the information relevant to the pinpointed operation unit having the different specification, the assist information being information by which an operation of the pinpointed function is assisted ([0059] [0062]).

Independent claim 5: 
Hattori discloses a non-transitory computer readable medium including an information processing program that causes a computer to execute: 
a step of managing a first identifier, a second identifier and a third identifier, the first identifier being an identifier by which a first vehicle is uniquely identified, the first vehicle including a first device with which a first function related to vehicle driving is operated ([0047] [0058] – main vehicle function data storage unit), the second identifier being an identifier by which a second vehicle is uniquely identified, the second vehicle including a second device with which a second function related to the vehicle driving is operated ([0060][0064] – sub vehicle function list storage unit), the third identifier 
a step of managing specification information indicating each specification of the first function, the second function, the first device and the second device ([0060]-[0068]); 
a step of comparing the specification of the first device and the specification of the second device, based on the specification information, the first identifier, the second identifier and the third identifier, and pinpointing a device for which a specification of a function is common and a specification of the device is different before and after the switching from the first vehicle to the second vehicle ([0059] [0062] – functional differences program); and 
a step of providing assist information based on information relevant to the pinpointed device having the different specification, the assist information being information by which an operation of the pinpointed device is assisted (Fig. 24 and 30, [0062] [0065] [0196] [0234]).
While Hattori discloses effecting the assist information when a certain or higher acceleration is detected in the portable terminal ([0075]), Hattori does not teach wherein the processor provides the assist information by which the operation of the operation unit is assisted, to a portable terminal 
Powell discloses a method of providing assist information to a user of a vehicle.  Powell teaches provides the assist information by which the operation of the operation unit is assisted, to a portable terminal of the user that switches from the first vehicle to the second vehicle, when a certain or higher acceleration is detected in the portable terminal ([0012]-[0016] – restricted information).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have altered the assist information disabling of Hattori with the restricted state of Powell to allow the user to still obtain pertinent assist information with minimal distraction when at high speeds.

Claim 6:
Hattori discloses a non-transitory computer readable medium including an information processing program that causes a computer to execute: 
a step of managing a first identifier, a second identifier and a third identifier, the first identifier being an identifier by which a first vehicle is uniquely identified, the first vehicle including a first device with which a first function related to vehicle driving is operated ([0047] [0058] – main vehicle function data storage unit), the second identifier being an identifier by which 
a step of managing specification information indicating each specification of the first function, the second function, the first device and the second device ([0060]-[0068]); 
a step of comparing the specification of the first function and the specification of the second function, based on the specification information, the first identifier, the second identifier and the third identifier, and pinpointing a function for which a specification of a device is common and a specification of the function is different before and after the switching from the first vehicle to the second vehicle ([0059] [0062]); and 
a step of providing assist information based on information relevant to the pinpointed function having the different specification, the assist information being information by which an operation of the pinpointed function is assisted ([0062] [0065]).
While Hattori discloses effecting the assist information when a certain or higher acceleration is detected in the portable terminal ([0075]), Hattori does not teach wherein the processor provides the assist information by which the operation of the operation unit is assisted, to a portable terminal 
Powell discloses a method of providing assist information to a user of a vehicle.  Powell teaches provides the assist information by which the operation of the operation unit is assisted, to a portable terminal of the user that switches from the first vehicle to the second vehicle, when a certain or higher acceleration is detected in the portable terminal ([0012]-[0016] – restricted information).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have altered the assist information disabling of Hattori with the restricted state of Powell to allow the user to still obtain pertinent assist information with minimal distraction when at high speeds.

Claims 7, 8 and 9:
	Hattori in view of Powell teaches wherein: the processor is further programed to determine whether a use frequency of a vehicle type of the second vehicle is less than a threshold based on a use history of the user, and -5-Application No. 16/789,649 in response to determining that the use frequency is less than the threshold, extract a function for which an operation method of the vehicle type of the second vehicle are different from an operation method of a vehicle type of the first vehicle, and send the extracted function and the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 6 have been considered but are moot because the new ground of rejection does not rely on the new combination of references being used in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/         Primary Examiner, Art Unit 2175